Citation Nr: 0837745	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of 
left knee sprain with arthritis, currently 30 percent 
disabling.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as due to a personal assault.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision granting service 
connection for a left knee disability and assigning a 10 
percent evaluation.  In March 2007, a 30 percent evaluation 
was awarded for the left knee disability.  

This case was remanded in June 2006 by the Board for 
additional development.  This case was also remanded in 
December 2007 for consideration of additional medical 
evidence by the RO.  

In February 2006, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's left knee disability is manifested by 
painful motion, flexion limited to 30 degrees, constant pain, 
wasting of the left leg and instability. 

3.	The veteran's left knee disability presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation greater than 30 percent for 
residuals, left knee sprain with arthritis have not been for 
limitation of flexion.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5260 (2007).

2.	The criteria for a separate 20 percent evaluation for a 
left knee disability have been met for moderate instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

3.	The criteria for a separate 10 percent evaluation for a 
left knee disability have been met for cartilage, semilunar, 
removal of, symptomatic under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2007).

4.	The disability picture presented by the veteran's service-
connected residuals of a left knee sprain with arthritis 
warrants referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The veteran was sent a VCAA letter in August 2006.  The Board 
is aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the August 2006 letter does not contain the 
level of specificity set forth in Vazquez-Flores.  However, 
the Board does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's statements 
in the VA medical examinations and letters from himself and 
his wife.  These statements include how the veteran's knee 
and the pain medication affect his daily life.  His wife 
explained how the veteran's daily activities changed as well 
as his personality and motivation.  Additionally, he 
indicated that he was no longer able to drive or be employed.  
These statements provide a description of the effect of the 
service-connected disability on the veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez- 
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  This showing of actual knowledge satisfies 
the first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the August 
2003 RO decision includes a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the April 2004 Statement of the Case, 
including the specific applicable diagnostic codes.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to the applicable disability 
rating is discussed above, additionally the veteran received 
this notice in the August 2006 VCAA letter.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter in 
August 2006.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a March 2007 rating decision and subsequent 
supplemental statements of the case issued after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in June 2003 and March 2007.  The 
Board further finds that the RO complied with its June 2006 
and December 2007 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As the veteran timely appealed the rating initially assigned 
for the left knee disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, the RO assigned a 30 percent rating for 
residuals of a left knee sprain with arthritis under 
Diagnostic Code 5010-5260.  See 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Under Diagnostic 
Code 5010, traumatic arthritis is rated analogous to 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For purpose of rating a disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Code 5260 and Diagnostic 
Code 5261.  Under Diagnostic Code 5260, a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

In February 1990, the veteran had mechanical dysfunction and 
pain in the left knee with intra-articular loose body.  The 
veteran also had 1 inch of thigh wasting.  He underwent an 
arthroscopy of the left knee with an initial attempt and 
partial removal of loose body and subsequent arthrotomy to 
remove remainder of loose body.  The loose body was 
identified in a pathology report as mostly cartilage with 
some calcification.  

In this case, a June 2003 VA Compensation and Pension 
Examination shows that the veteran experienced daily pain, 
pain while sitting and standing, and intermittent swelling.  
He had no locking.  There was collapse.  The veteran used a 
cane.  He used non-steroidal anti-inflammatory medications 
fairly regularly.  The range of motion was generally reduced 
and flare-ups of pain occurred with activity resulting in 
additional range of motion loss.  The range of motion in the 
veteran's left knee was from 0 to 130 degrees.  There was no 
lateral collateral, medial collateral, or cruciate ligament 
laxity identified.  McMurray's maneuver was negative.  The 
examiner noted that during flare-ups he would expect 
additional loss of 10-15 degrees in flexion with mild 
alteration in the veteran's gait and endurance.  

In July 2004, the veteran has a general medical examination.  
A physical examination of the veteran's left knee revealed 
full range of motion, no effusion, no deformity, and well 
healed surgical scars.  The veteran was treated with 
ibuprofen and knee brace.  In October 2004, the veteran was 
seen in an emergency department for a fall due to his left 
knee.  

The Board has also reviewed all the medical evidence of 
record, including private and VA records, and notes several 
treatment records for chronic left knee pain.  In an 
orthopedic consultation in January 2005, the veteran wore a 
brace and experienced swelling and locking in flexion.  He 
had constant burning and instability.  Range of motion was 
120 degrees flexion and 5 degrees extension.  Anterior 
drawer, Lachman's and McMurray's tests were negative.  In 
November 2005, the veteran had range of motion from 0 to 130 
degrees with pain at terminal flexion.  There was no effusion 
and negative McMurray's test.  The knee did not lock or 
catch, but it did give way.  

In February 2006, the veteran testified that he had pain and 
dislocation in his left knee.  He stated that he was not able 
to bend or squat.  
 
In an April 2006 VA orthopedic consultation the veteran had 
complaints of knee pain.  The veteran reported that a week 
prior he fell when his knee gave out.  Afterwards, he had 
pain and swelling.  The veteran denied locking, but indicated 
that he had frequent falls due to his knees.  The veteran 
walked with a cane for the previous year and wore a medial 
unloader brace.  The veteran could ambulate with apparent 
pain in his left knee.  There was no valgus or vargus 
deformity and no effusion.  There was no redness, swelling or 
warmth.  The surgical scar was well healed.  He had 
tenderness in his medial joint line and medial tibia.  
Lachman's, anterior drawer and McMurray's tests were 
negative.  His range of motion was 100 degrees flexion and 0 
extension.  A radiology report dated in April 2006 shows mild 
to moderate degenerative joint disease in the left knee.  

In a March 2007 VA Compensation and Pension Examination, the 
veteran reported severe left knee pain for which he took 
narcotics.  He had flare-ups, burning across the kneecap as 
well as pain across the knee that radiated up into the left 
hip and low back.  The veteran could only be up 3-4 hours a 
day and spent most of his time lying down or sitting with his 
left leg extended.  He had loss of motion, strength, 
endurance and symptoms of giving way.  He could stand for 5-
10 minutes and used a cane for walking.  He used an unloader 
brace.  There was no effusion.  His range of motion was 30 
degrees flexion with pain and 0 degrees extension.  There was 
tenderness along the medial and lateral joint lines and 
patellofemoral joint.  There was no instability with vargus 
and valgus or Lachman's examination.  The examiner noted that 
the veteran had mild degenerative changes in his knee; 
however the symptomatic complaints were severe.  With 
repetitive activity he was likely to have flare-ups of 
worsening pain, lack of endurance and strength, and a loss of 
another 10 to 15 degree of global range of motion in the left 
knee. 

Under Diagnostic Code 5260, the maximum evaluation for 
limitation of motion is 30 percent.  The veteran is already 
receiving 30 percent under this code; therefore, a higher 
evaluation is not available under this code.  Additionally, 
the medical evidence of record does not show limitation of 
extension to warrant an increased evaluation under Diagnostic 
Code 5261.  

Therefore, the Board will consider other possibly applicable 
Diagnostic Codes.  In general, all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability. 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  According to Diagnostic 
Code 5257, which rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint, a 10 percent rating will 
be assigned with evidence of slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating will be 
assigned with evidence of moderate recurrent subluxation or 
lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" as used in 
this code are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

In this case, there is evidence that the veteran's knee was 
unstable in spite of negative Lachman's tests in the VA 
examinations.  The veteran reported that his knee gave out 
several times.  Private medical records show that he received 
emergency treatment when he fell because of his left knee.  
Additionally, the VA examiners found that there was collapse 
and his knee gave way in the June 2003 VA examinations and 
the November 2005 VA treatment records.  Affording the 
veteran the benefit of the doubt, and considering the 
severity of the veteran's symptoms, the Board finds that the 
veteran is entitled to a 20 percent separate evaluation under 
Diagnostic Code 5257 for moderate instability.   

The Board notes that the veteran is compensated for painful 
motion and instability; however, the veteran is also in 
constant pain when not in motion and has wasting of his leg.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for cartilage, semilunar, removal of, 
symptomatic.  The 10 percent rating is the maximum rating 
provided for under Diagnostic Code 5259.  As evidenced by the 
February 1990 medical records, the veteran had wasting and 
removal of intra-articular loose body identified as mostly 
cartilage with some calcification.  As the evaluation for 
limitation of flexion and instability do not fully 
contemplate the wasting and constant pain, an additional 
rating under Diagnostic Code 5259, would not constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2007).  As such, the Board 
finds that a separate 10 percent evaluation under Diagnostic 
Code 5259 is warranted. 

The Board has also considered whether the veteran is entitled 
to a higher or separate rating for his left knee disability 
under other diagnostic codes.  Included within 38 C.F.R. 
§ 4.71 are multiple diagnostic codes that evaluate impairment 
resulting from service-connected knee disabilities.  The 
Board finds, however, that the objective medical evidence of 
record shows that Diagnostic Codes 5256 (ankylosis), 5258 
(dislocated semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) do not apply to 
the veteran's disability.  

Lastly, under certain circumstances, VA may grant a 
disability rating outside of the rating schedule.  The 
governing criteria for such an extraschedular award is a 
finding that when the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating in the 
first instance.  The Board, however, is not precluded from 
raising this question, and in fact, is obligated to literally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under VA 
laws and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
VAOPGCPREC 6-96 (providing that remand rather than referral 
is the proper disposition for extraschedular claims inferred 
or reasonably raised by the evidence of record).  The Court 
has also stated that when the Board has purported to grant an 
extraschedular rating, the Board must send the claim to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance."  Floyd, 9 Vet. App. at 95.

Here, the evidence satisfies the criteria under section 
3.321.  In a February 2006 letter, the veteran's private 
physician opined that the veteran could not return to work in 
any physical capacity because of the constant pain in which 
he needed pain medication on a daily basis which was sedating 
the veteran and affecting his cognitive mental function.  
This statement is consistent with another private physician 
in January 2006.  In the March 2007 VA Compensation and 
Pension Examination, the examiner indicated that although the 
veteran does not have severe degenerative arthritis, he does 
have severe symptomatic complaints.  The examiner opined that 
it would be impossible for the veteran to perform any manual 
labor and vocational rehab results did not result in any 
gainful employment.  The examiner concluded that the left 
knee disability made the veteran unemployable.  The Board 
finds that these occupational limitations are more severe 
than those contemplated by the current percent disability 
rating. As such, the case presents and exceptional disability 
picture and the regular schedular standards are 
impracticable.  As such, this matter is addressed in the 
Remand portion of the decision below.  


ORDER

Entitlement to an increased evaluation for limitation of 
motion due to residuals of left knee sprain with arthritis, 
currently 30 percent disabling is denied.

Entitlement to a separate rating of 20 percent for moderate 
instability of the left knee is granted.

Entitlement to a separate rating of 10 percent for removal of 
cartilage, semilunar, symptomatic, left knee is granted.

The veteran's service-connected residuals of left knee sprain 
with arthritis warrants referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating, and the appeal is granted to this 
extent.


REMAND

In light of the foregoing discussion on the exceptional 
disability picture presented, the veteran's service-connected 
left knee sprain with arthritis should be referred for 
extraschedular rating consideration.

Additionally, regarding the veteran's claim for service 
connection for PTSD, the appellant requested a Board hearing 
at the local VA office in the VA Form 9 filed on September 
24, 2008.  (A claim of service connection for PTSD had not 
been presented at the time of the February 2006 Travel Board 
hearing.)  

Accordingly, the case is REMANDED for the following action:

1.	Forward the case to VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the veteran's 
service-connected residuals of left knee 
sprain with arthritis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  Actions 
taken thereafter should proceed in 
accordance with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service.

2.	Please schedule the appellant for a Board 
hearing at the RO at the next available 
opportunity.  The RO should notify the 
appellant of the date of such hearing by 
sending a letter of notification to the 
appellant at his address of record at least 
30 days prior to the hearing date and 
provide a copy of such notification in the 
record.  See 38 C.F.R. § 19.76.

3.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response by the veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


